     Case 8:17-cv-01935-GW-AS Document 51 Filed 05/15/20 Page 1 of 2 Page ID #:2776



 1
 2                                                               JS-6
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                        CENTRAL DISTRICT OF CALIFORNIA
 7
      RICHARD VALDEZ,                 )   NO. SACV 17-1935-GW (AS)
 8                                    )
                        Petitioner,   )
 9                                    )
                 v.                   )         JUDGMENT
10                                    )
      STUART SHERMAN, Warden          )
11                                    )
                        Respondent.   )
12                                    )
                                      )
13
14          Pursuant to the Order Accepting Findings, Conclusions and
15    Recommendations of United States Magistrate Judge,
16
17          IT IS ADJUDGED that the Petition is conditionally granted,
18    Within ninety (90) days of the entry of Judgment herein, or such
19    further time as reasonably allowed under state law, Respondent
20    shall release
21    //
22    //
23    //
24
25
26
27
     Case 8:17-cv-01935-GW-AS Document 51 Filed 05/15/20 Page 2 of 2 Page ID #:2777



 1    Petitioner unless, within that period of time, the State of
 2    California elects to grant Petitioner a new trial.
 3
 4               DATED:    May 15, 2020.
 5
 6
 7
                                                  GEORGE H. WU
 8                                         UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
